Citation Nr: 1818273	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C. §1151 for a right hand, arm, and shoulder disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 15, 1974, to July 31, 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned at a November 2013 hearing.  A transcript of that hearing is of record.  In July 2017, the Board remanded the claim to the RO for additional development of the record.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

In a July 2017 Board remand, the RO was requested to schedule the Veteran for an examination regarding the claims of entitlement to compensation under 38 U.S.C. §1151 for a right hand, arm, and shoulder disability.  The evidence of record indicates the Veteran did not appear for the examination.  A January 2018 statement indicates that communication difficulties may have prevented the Veteran from receiving proper notification of the scheduled examination.  

Considering the above, and the Veteran's willingness to appear for the VA examination, the Board concludes that further action should be undertaken to reschedule the Veteran for the requested examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment that are not already of record.  

2.  Schedule the Veteran for a VA right upper extremity examination conducted by a medical doctor who has not previously examined him to assist in determining the nature and etiology of any right upper extremity disability, and any relationship to the July 2008 VA surgical procedures.  All necessary electrodiagnostic and diagnostic studies should be conducted, to specifically include MRI, NCV, or EMG testing.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional right upper extremity disability as a result of the July 2008 VA surgical procedures?  

(b)  If there is additional recurrent right upper extremity disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the July 2008 surgical treatment?  

(c)  If there is additional right upper extremity disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?  

3.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

